HAMILTON, J.
This action arose in the Cincinnati Municipal Court, and grows out of a levy and attachment of certain automobiles. An order of sale of the automobiles was issued by the Municipal Court. The sale was made and confirmed. Prior to the distribution of the funds, Wright Perkins filed an affidavit claiming exemption of the attached property in lieu of homestead. The Municipal Court denied the exemption, which judgment was affirmed by the Hamilton Common Pleas.
Error was prosecuted, seeking reversal of the judgment of the Common Pleas on the question of the disallowance of the exemption. The Court of Appeals held:
1. There is no- bill of exceptions filed in these proceedings, and the affidavit in support Of the right to the exemption is not made a part of any bill of exceptions.
2. The court is asked to consider the affidavit as an original paper in the case.
3. The case of Gamer v. State, 23 OS. 192, precludes a consideration of the affidavit, the same not being incorporated as the bill of exceptions.
4. The affidavit fails to set forth that Perkins is not the owner of homestead so that there is no evidence of the ownership therein.
Judgment affirmed.